DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 12/26/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2, and 8 have been amended. 
In view of the amendments, the Objections to claims 1-2 have been withdrawn.
In view of the Amendments, the 35 USC 112(b) Rejection of claim 8 has been withdrawn. 
Response to Arguments
Applicant's arguments filed 12/26/2020 have been fully considered but they are not persuasive. Harada et al. (US 2003/0020357), Wang et al. (US 2017/0222511), Sears et al. (US 2009/0324435) are still relied on as prior art reading on the claimed invention.
Re claim 1, Applicant argues (Page 6) that Harada teaches an insulative piece of paper that is positioned between the wire and the core, and furthermore there is no overmolding present in Harada. Furthermore Applicant argues (Page 6) that Wang does not teach the overmolding of the stator as claimed. Finally, Applicant argues (Page 6-7) there is no suggestion of combining overmolding stators together to be stacked one on top of the other to provide a stator core arrange in series. 
Examiner respectfully disagrees.
Regarding Applicant’s argument that Harada teaches an insulative piece of paper, Harada is silent as to the insulation being an insulative piece of paper. Furthermore, regarding Applicant’s argument (Page 6) that neither Harada nor Wang teaches overmolding of the stator, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sears is relied on to teach (Fig. 10) overmolding plastic onto the stator core (40; [0053-0055]). Finally, in response to Applicant’s arguments that there is no suggestion of combining overmolding stators together to be stacked one on top of the other to provide a stator core arrange in series, it would have been obvious to one skilled in the art at the time of filing to utilize the teachings of Wang, in order to provide separation of the stator core from the windings, while ensuring an efficient slot fill factor of the motor (Wang; [0003-0005]), and furthermore in view of Sears, in order to integrally insulate the stator core from magnetic wiring (Sears; [0054]).
Please see the rejection of the claims below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2003/0020357) in view of Wang et al. (US 2017/0222511), and further in view of Sears et al. (US 2009/0324435).
In claim 1, Harada teaches (Fig. 1-4) a stator (10) for an electric motor ([0003]) comprising: modular stator body (11) including at least two stator cores (15a, 15b) arranged axially in series, each stator core (15a, 15b) is formed from a plurality of stacked electrical laminations (14; [0058]) that form winding poles (14, Comp_W) with radially extending winding webs (Comp_W; annotated in Fig. 2 below), and further teaches that an insulation (5; Fig. 24) may be applied to said stator body (10; [0068]).


    PNG
    media_image1.png
    599
    673
    media_image1.png
    Greyscale

	However, Wang teaches (Fig. 3-6) a stator (10) which is formed of laminations ([0029]); wherein a separate insulation (26, 28) are applied to opposite axial ends of the stator (10) the respective insulation (26, 28) is applied (via 32) to the inner surface (12) of the stator core (10) in the winding region (12), to the winding webs (22) and to the pole slots (23) between the winding poles (formed by 22, 24; [0029]). 
NOTE: One skilled in the art would recognize that since the insulations are applied to opposite axial ends of the laminated stator core, as taught by Wang, they would thereby be applied to the respective stator cores of Harada, which are also comprised of respective laminations. Furthermore 
	Therefore in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Harada to have the stator cores each have a separate insulation, the respective insulation is applied to the inner surface of a respective stator core in a winding region, to the winding webs and to pole slots between the winding poles, in order to provide separation of the stator core from the windings, while ensuring an efficient slot fill factor of the motor (Wang; [0003-0005]).
	Harada as modified does not explicitly teach the insulation being overmolding.
However, Sears teaches (Fig. 10) overmolding plastic onto the stator core (40; [0053-0055]).
Therefore in view of Sears, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator as taught by Harada to have overmolded insulation, in order to integrally insulate the stator core from magnetic wiring (Sears; [0054]).
In claim 2, Harada as modified teaches the stator of claim 1; furthermore Harada teaches wherein connectors (14b) are provided on the two end-face electrical laminations of mutually adjacent stator cores (15a, 15b), the connectors (14b) mechanically connect (via 14a; [0058-0060]) between the stator cores (15a, 15b).
In claim 3, Harada as modified teaches the stator of claim 2; furthermore Harada teaches wherein on one stator core (15a), the connectors (14b) are configured as a protruding catch (burrs; [0058-0060]) that extend into opposing catches (14b; 15b) that are in the form of corresponding openings (14a) suitably formed on the second stator core (15b) to produce a clamping connection ([0058-0060]).

However, Wang further teaches wherein plastic lands (34) protrude peripherally along the winding poles (22) from the end face (end lamination adjacent 34; see NOTE above) of the stator core (10), the plastic lands (34; [0030]) extend into the respective corresponding intermediate spaces of the winding poles (22) of the adjacent stator core (respective laminations of 10; see NOTE above).
Therefore further in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Harada to have plastic lands protrude peripherally along the winding poles from the end face of one stator core, the plastic lands extend into the respective corresponding intermediate spaces of the winding poles of the adjacent stator core, in order to provide separation of the stator core from the windings, while ensuring an efficient slot fill factor of the motor (Wang; [0003-0005]).
In claim 6, Harada as modified teaches the stator of claim 1; furthermore Harada teaches wherein two of the stator cores (15a, 15b) arranged axially in series have the approximately the same overall axial length (each are constructed in the same manner [0021, 0133]).
In claim 7, Harada as modified teaches the stator of claim 1; furthermore Harada teaches wherein the slots (12) of the stator cores (15a, 15b) are straight.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2003/0020357) in view of Wang et al. (US 2017/0222511), additionally in view of Sears et al. (US 2009/0324435), and further in view of Kataoka et al. (US 2003/0011272).
In claim 8; Harada as modified teaches the stator of claim 7; furthermore Harada does not teach the slots of the stator cores being skewed, wherein in the case of said skewed slots, the slot ends of the 
However, Kataoka teaches (Fig. 2) a stator core (10) having skewed slots ([0047]), wherein in the case of said skewed slots (19), the slot ends (axial ends of 19) of the slots (19) of the stator core (core 11; [0040]) are aligned with the slot beginnings (respective slot 19 of respective core 11) of the corresponding slots (19) of the adjoining stator core (respective core 11; [0040]), so that said continuous, skewed pole slots (19) extend along the stator body (body of 10).
Therefore in view of Kataoka, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Harada to have the slots of the stator cores being skewed, wherein in the case of said skewed slots, the slot ends of the slots of one stator core are aligned with the slot beginnings of the corresponding slots of the adjoining stator core, so that said continuous, skewed pole slots extend along the stator body, in order to provide a motor having reduced vibration and noise (Kataoka; [0020-0021]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2003/0020357) in view of Wang et al. (US 2017/0222511), and further in view of Sears et al. (US 2009/0324435), and additionally in view of Hattori et al. (US 2015/0069878).
In claim 9, Harada as modified teaches the stator of claim 1, with the exception of wherein the respective end faces of the end laminations of the two stator cores are likewise overmolded, preferably in a thickness of approximately 0.3 mm to approximately 0.6 mm.
However, Hattori teaches (Fig. 1-2 and 5) a stator core (3) wherein the respective end faces of the end laminations (5) of the core is overmolded ([0035]), preferably in a thickness less than 1 mm to ensure that the coil winding is wound closely to the stator core, and reducing the overall size of the motor ([0006-0008; 0035-0037]).
.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2003/0020357) in view of Sears et al. (US 2009/0324435).
In claim 10, Harada teaches a method (Fig. 1-4) for providing a first stator core (15a) formed from a plurality of stacked electrical laminations (14; [0058]); providing at least one additional stator core (15b) formed from a plurality of stacked electrical laminations (14; [0058]); aligning the stator cores (15a, 15b) axially with one another (as shown in Fig. 2); connecting the first (15a) and at least the second (15b) stator core mechanically at end-face connectors (14b; ); and forming a stator body (10).
Harada does not teach overmolding plastic onto the first stator core; overmolding plastic onto the at least one additional stator core.
However, Sears teaches (Fig. 10) overmolding plastic onto the stator core (40; [0053-0055]).
Therefore in view of Sears, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method as taught by Harada to overmold plastic onto the first stator core; and overmold plastic onto the at least one additional stator core, in order to insulate the stator core from magnetic wiring (Sears; [0054]).
In claim 11, Harada as modified teaches the method of claim 10; furthermore Harada teaches wherein the connecting step is accomplished without tools, via a mating process or joining process (stacking; [0067]).
Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 5: “wherein several immediately adjacent electrical laminations of the adjacent stator core, arranged at its end, have no overmolding on the inner surface in the winding region, on the winding webs, and have no overmolding on the pole slots between the winding poles.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinoshita et al. (US 2010/0231084) teaches a core block having two sets of stator cores stacked one on top the other, the cores having a skew portion.
Duricic et al. (US 2020/0177044) teaches a rotor having an injection molded core having the injected molded portions mating with one another.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832